Order, entered on February 3, 1964, denying motion by plaintiff and cross motion by defendants for summary judgment in action seeking declaratory judgment construing and enforcing settlement documents, unanimously modified, on the law, to the extent of granting the motion of plaintiff for summary judgment declaring that plaintiff is not indebted to defendants for any sums or obligations antedating the general release of May 8, 1961, except for the payment of the balance of the outstanding mortgage debt in accordance with its express terms appearing from the mortgage documents, and the order is otherwise affirmed, with $20 costs and disbursements to plaintiff-appellant-respondent. The *765general release of the Reverend Nelson C. Dukes and the church, dated May 8, 1961, executed pursuant to the stipulation of settlement, excluded from its terms only the mortgage debt. Therefore the claim for the out-of-pocket disbursements was released. Concur — Breitel, J. P., Valente, Stevens, Steuer and Staley, JJ.